Title: To George Washington from William Persse, 11 October 1788
From: Persse, William
To: Washington, George



Dr Sr
Roxburrow Near Loughrea Ireland Octr 11th 1788

Some time ago I mentioned to Sr Edwd Newenham my Intention of sending you some goosberry plants of a remarkable fine Line which I now send you by a ship from the Port of Galway, which is but sixteen miles from my place, I intended sending you some grass seeds, but our sumers are so uncertain I Could not get any this season fit to send.
It would give me particular pleasure to have it in my power to

Contribute to your rural Amusements it is the Line of Life I take the greatest pleasure in, & feel for those that delight in so plentifull & pleasing a study—it would make me extreamly Happy if you would mention to me any kinds of Corn or seeds you would wish to have I Could send them to you with the greatest Ease.
plant the goosberries in a rich deep soyle; put a good Deal of roten Dung into Each hole before you plant them keep them open in the Midle, dont allow to many Branches on a Tree, & the fruit will be very Large & fine, I have them as Large as Wallnuts, give them a North Aspect & as Little sun as you Can, but not the shade of Trees, I fear your Climate is to hot.
Sr Edwd Lady Newenham & Family are now here, also Mr Wallace who often mentions your name with the greatest gratitude, he often Entertains me with the plantifull situation of your place[.] Sir Edwd & I often Talk of Visiting America but I fear the Attention of our Families wont permit us, tho’ our wishes are to see it, it is the Country of all on Earth I long most to see, it would give me new life & Vigor to see the upright & Honest men of America give me leave Dr Sr to assure you, I have been in the Worst of Times your Wellwisher, & a Sincere Freind to the liberties of America, I have the Honor to be Dr Sr your sincere & afft. Huml. Servt

Willm Persse

